TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2015



                                      NO. 03-14-00315-CV


                                  Jadon F. Newman, Appellant

                                                 v.

                               Firstmark Credit Union, Appellee




        APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 31, 2014. This Court’s

judgment dated August 21, 2015 is withdrawn. Appellant has filed a motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.